Citation Nr: 1715268	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-46 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disease of the lumbosacral spine (back disability).

2.  Entitlement to a higher initial rating for peripheral radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling from September 20, 2015.

3.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for left carpal tunnel syndrome and lipoma (claimed as residuals of a left forearm injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to March 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from April and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2009 decision denied a rating higher than 20 percent for the Veteran's service-connected back disability and granted a temporary total rating due to convalescence from back surgery from February 2 to June 30, 2009.  The Veteran filed a notice of disagreement (NOD) with the date of his temporary total rating and requested that it be extended to one year from the date of his surgery (5/14/09 VBMS VA 21-4148 Statement in Support of Claim).  The August 2009 decision extended the Veteran's temporary total rating through August 31, 2009, and reassigned the 20 percent rating thereafter for his back disability.

A July 2010 rating decision reopened and denied the Veteran's claim for service connection for left carpal tunnel syndrome and lipoma (claimed as residuals of a left forearm injury).  He submitted a timely NOD with that determination in August 2010 (8/17/10 VBMS VA 21-4138 Statement in Support of Claim).

A May 2016 rating decision granted service connection for peripheral radiculopathy of the right lower extremity due to the Veteran's back disability that was assigned an initial 10 percent disability rating from September 20, 2015.  The Veteran's rating for his right lower extremity radiculopathy is part and parcel of his increased rating claim for his back disability and is, thus, the Board finds that it has jurisdiction over it.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  

In December 2016, the Veteran and his wife testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Increased Rating

An April 2016 VA Disability Benefits Questionnaire (DBQ) regarding the Veteran's thoracolumbar spine reflects his complaint of constant back pain with a burning sensation down his bilateral legs and toes and numbness in his lower back and buttocks.  He had a history of three back surgeries and was currently doing physical therapy for back pain.  The Veteran had increased pain with prolonged standing and sitting and denied flare-ups of back pain.  Range of motion of his lumbar spine was forward flexion to 5 degrees and extension to 0 degrees with pain, that the examiner attributed to "[s]uboptimal effort".  

The examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups.  The examiner's explanation was that there "is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare-ups).

Further, the April 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  28 Vet. App. at 169-70.  

During the course of his appeal, the Veteran vigorously objected to the adequacy and accuracy of his August 2011, February 2014, and April 2016 VA examinations, arguing that examiners did not use a goniometer to obtain his lumbar spine range of motion.  See December 2016 Board hearing transcript at page 3; 4/25/16 VBMS VA 9 Appeal to Board of Appeals.

In light of the adequacy requirements of Mitchell and Correia, and the Veteran's concerns, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the August 2011 and February 2014 prior examinations.

The Board will defer consideration of the initial rating for radiculopathy pending completion of the development requested below as the examination of the lumbar spine will include an evaluation of associated neurological disorders.

Recent medical records regarding the Veteran's treatment in the VA Central Texas Health Care System, since February 2016, should be obtained on remand.

Service Connection

In the July 2010 rating decision, the RO reopened the Veteran's previously denied claim for service connection for left carpal tunnel syndrome and lipoma (claimed as residuals of a left forearm injury), and then denied the claim.  The Veteran submitted a NOD as to this decision in August 2010 (8/17/10 VBMS VA 21-4138 Statement in Support of Claim).  He submitted medical evidence at that time and requested "the medical document be reviewed to reopen my claim (ROSC) for the claimed issue and for favorable consideration."  The Board finds that this statement is a notice of disagreement.  See 38 C.F.R. § 20.201 (2010) ("A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.").  The Board is required to remand this issue so that a SOC can be provided.  Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding the matter of whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for left carpal tunnel syndrome and lipoma (claimed as residuals of a left forearm injury).  Do not certify or return these issues to the Board, unless the Veteran submits a timely substantive appeal.

2.  Obtain all medical records regarding the Veteran's VA treatment for the disabilities at since February 2016; and by any additional non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3.  After completing the development requested above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his back disability and right lower extremity radiculopathy.  The claims folder should be reviewed by the examiner to become familiar with the pertinent history of the Veteran's lumbar spine disability. 

The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, if possible.  The report is to address the following, as appropriate:

a.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c.  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e.  The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in August 2011 and February 2014.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f.  The examiner should also note any neurologic impairment associated with the service-connected lumbar spine disability.  The severity of any associated disability, including that of the left and right lower extremities, should be noted.

g.  The examiner should provide a full description of the effects the back and lower extremity radiculopathy disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 

h.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


